Title: From Thomas Jefferson to Mary Jefferson Eppes, 26 October 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


My ever dear Maria
Washington Oct. 26. 1801.
I have heard nothing of you since mr Eppes’s letter dated the day sennight after I left home. the Milton mail will be here tomorrow morning when I shall hope to recieve something. in the mean time this letter must go hence this evening. I trust it will still find you at Monticello, and that possibly mr Eppes may have concluded to take a journey to Bedford & still farther prolonged your stay. I am anxious to hear from you, lest you should have suffered in the same way now as on a former similar occasion. should any thing of that kind take place and the remedy which succeeded before fail now, I know nobody to whom I would so soon apply as mrs Suddarth. a little experience is worth a great deal of reading, and she has had great experience and a sound judgment to observe on it. I shall be glad to hear at the same time that the little boy is well. if mr Eppes undertakes what I have proposed to him at Pantops & Poplar Forest the next year, I should think it indispensable that he should make Monticello his headquarters. you can be furnished with all plantation articles for the family from mr Craven who will be glad to pay his rent in that way. it would be a great satisfaction to me to find you fixed there in April. perhaps it might induce me to take flying trips by stealth, to have the enjoiment of family society for a few days undisturbed. nothing can repay me the loss of that society, the only one founded in affection and bosom confidence. I have here company enough, part of which is very friendly, part well enough disposed, part secretly hostile & a constant succession of strangers. but this only serves to get rid of life, not to enjoy it. it is in the love of one’s family only that heartfelt happiness is known. I feel it when we are all together & alone beyond what can be imagined. present me affectionately to mr Eppes, mr Randolph & my dear Martha, & be assured yourself of my tenderest love.
Th: Jefferson
